Citation Nr: 0823653	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Service connection for hairy cell leukemia (HCL). 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  His awards and decorations include the Army 
Commendation Medal received in conjunction with service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claims for entitlement to service connection for leukemia, 
claimed as due to Agent Orange exposure.

In February 2005, the veteran submitted a notice of 
disagreement (NOD) with the denial of service connection for 
leukemia, pneumonia and psoriasis.  The RO issued a statement 
of the case (SOC) regarding these issues in June 2005.

In his July 2005 VA Form 9, the veteran limited his appeal to 
the issues of entitlement to service connection for leukemia 
and pneumonia.  He attached a statement expressing 
disagreement with a September 2004 rating decision that 
denied entitlement to service connection for emphysema.  

Inasmuch as the veteran did not submit a substantive appeal 
with regard to the issue of entitlement to service connection 
for psoriasis, and it has not been certified as being on 
appeal, the Board will not further consider that issue.

In an October 2006 rating decision, the St. Petersburg, 
Florida RO again denied the veteran's claim to service 
connection for emphysema due to smoking.  In December 2007 
the Newark, New Jersey RO issued an SOC regarding this issue.  
The veteran has not submitted a substantive appeal in 
response to the SOC and this issue has also not been 
certified to the Board.  The Board will therefore not further 
consider this issue.

In a February 2008, the Board denied entitlement to service 
connection for pneumonia and remanded the leukemia issue for 
additional development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has hairy cell leukemia (HCL), first 
demonstrated many years after service.

3.  The veteran's hairy cell leukemia (HCL) is not related to 
any in-service disease or injury, including exposure to Agent 
Orange or other herbicides.


CONCLUSION OF LAW

Hairy cell leukemia (HCL) was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
April 2004 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the April 2004 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the April 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an October 2007 
letter.  VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the October 2007 letter was cured by 
readjudication in a supplemental statement of the case dated 
in April 2008.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

Additionally, the veteran underwent a VA examination in April 
2004.  Per the remand instructions, the veteran's file was 
also reviewed by a VA examiner in March 2008.

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service treatment records do not contain any 
findings related to HCL or any other form of leukemia.  
Service personnel records show that he served in Vietnam.

In September 1987, the veteran presented to a private doctor 
with complaints of abdominal pain.  He underwent an 
exploratory laparotomy and splenectomy as well as a bone 
marrow biopsy.  The diagnosis was ruptured spleen and HCL.

In January 2003 the veteran presented to the RWJ University 
Hospital for a lymphoma/lymph evaluation.  The treating 
doctor stated that the bone marrow showed morphologic and 
immunophenotypic evidence of a low grade B-cell 
lymphoproliferative disorder with lambda, compatible with 
HCL.

In April 2004 the veteran underwent a VA examination.  He 
reported that in 1987 he experienced abdominal pain in the 
middle of the night.  He was hospitalized and a pathological 
examination revealed HCL which was confirmed by postoperative 
marrow aspiration and biopsy.  He reported that in 2002 a 
bone marrow biopsy was done which confirmed HCL.  The veteran 
received treatment.  The diagnosis was HCL status post 
chemotherapy under remission or stable.

In February 2005, the veteran submitted internet articles 
that suggest that HCL and chronic lymphocytic leukemia (CLL) 
may be related disorders.

Per the remand instructions, a VA examiner conducted a 
records review in March 2008.  The examiner stated that HCL 
and CLL were lymphoproliferative diseases.  There was no 
evidence that the veteran had CLL.  He stated that the 
internet articles submitted by the veteran showed some 
laboratory similarities in the test tube between the two 
diseases.  One internet abstract concluded that in a patient 
who had both diseases, they independently arose from one 
another.  The VA examiner stated that there was no 
relationship between the veteran's HCL and CLL.  The examiner 
noted that leukemia other than CLL was a category for which 
insufficient evidence existed to determine if there was an 
association.  He concluded that it was less likely than not 
that the veteran's HCL was a result of exposure to chemicals 
or other injury or disease during active service.

Analysis

The veteran claims that he is entitled to service connection 
on a presumptive basis as he states that his diagnosed HCL is 
a CLL, a disease, which is presumptively service connected in 
veterans with in-service herbicide exposure.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

The veteran served in Vietnam.  Exposure to Agent Orange or 
other herbicide agents is thus presumed. 

The question of whether HCL is a CLL is a medical one, and 
one which requires competent medical evidence to resolve.  
While the veteran can certainly testify as to his belief that 
HCL is a CLL, as a lay person, he is not competent to provide 
an opinion as to medical causation.  Grottveit v. Brown, 
38 C.F.R. § 3.159(a)(1) (2006).  As such, he is not competent 
to render an opinion with respect to leukemia type.

The veteran has submitted internet articles suggesting that 
HCL is related to CLL.  The Board has reviewed these 
articles, but, even after consideration of such, finds that 
the preponderance of probative evidence is against the claim.  
A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus).

Unfortunately, such is not present in this case as there is 
also no medical opinion concluding that HCL is a CLL.  While 
the internet articles submitted generally showed some 
laboratory similarities in the test tube between the two 
diseases, they also noted that diseases arose independently 
in a patient who both HCL and CLL.  

The March 2008 VA examiner provided the only opinion specific 
to the veteran.  That physician concluded that the veteran's 
HCL was not related to CLL, which would entitle the veteran 
to presumptive service connection.  Because this opinion was 
the product of a review of the veteran's specific situation 
and the research reported on the internet, it is the most 
probative.  Hence, the weight of the evidence is against 
presumptive service connection for HCL on the basis of 
exposure to herbicides or a finding that HCL was the result 
of such exposure.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994). 

The veteran's service medical records do not show complaints 
or treatment for leukemia.  Rather, leukemia was not 
diagnosed until September 1987, which was over 17 years after 
discharge from service.  The veteran has not reported 
symptoms prior to that time.  Additionally, the March 2008 VA 
examiner concluded that it was less likely than not that the 
veteran's HCL was a result of exposure to chemicals or other 
injury or disease during active service.  The preponderance 
of the evidence is against a finding that HCL was incurred 
during the veteran's active military service or was 
demonstrated to a compensable degree in the year immediately 
after service. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no evidence of an in service disability, there is no 
competent evidence of a nexus between the current disability 
and service, and the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Service connection for hairy cell leukemia (HCL) is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


